DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Submission of a Response
Applicant’s submission of response was received on 01/28/2021.  Presently claims 1-12 and 16 are pending.  Claims 13-15 have been withdrawn.

Response to Arguments
Drawing objection has been withdrawn based upon Applicant’s newly submitted drawings.  
Applicant’s arguments, see pages 10-11, filed 01/28/2021, with respect to claim 1 have been fully considered and are not persuasive.  
Applicant states that Bagepalli et al. does not disclose wherein each of the first bearing group and second bearing group includes a first circumferential structure corresponding to the at least first bearing setup and a second circumferential structure corresponding to the at least one second bearing setup.
Examiner respectfully disagrees.  Based on Examiner’s interpretation (see 112 section below), Fig. 3’ below shows that there is a first circumferential structure (“c1a”) and a second circumferential structure (“c2a”) corresponding to the first bearing group (“A”) which includes a primary and a secondary bearing setup (i.e., a first setup for first bearing 56 and a second setup for second bearing 56, respectively, of the one or more 
Applicant’s amendments regarding claims 1-12 and 16 necessitated a new ground of rejection under 35 U.S.C. 102, 112(b), and 103 and this action has therefore been made final.      

Specification
The disclosure is objected to because of the following informalities:
  Applicant amended [0044] of the published specification to change the reference numbers of primary bearing setups from 5, 7 to 5, 6 and secondary bearing setups from 6, 7 to 7, 8.  However, the modification was not completely carried out entirely through the specification.  For instance, [0046], [0047], [0048], [0049], and [0050] were not amended accordingly.  It is required to modify these paragraphs accordingly for consistency.
Appropriate correction is required.

Claim Objections
Claims 1, 3, 6, and 16 are objected to because of the following informalities:
Claim 1, line 5, omit “-“ in front of the “the second bearing setups”
Claim 3, line 2, change: “of the first bearing group are axially abutting each other and/or the primary bearing…”
Claim 6, line 2, change: “wherein each of the at least one bearing…”
Claim 16, line 5, omit “-“ in front of the “the second bearing setups”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because in line 7, “the at least first bearing setup” lacks antecedent basis.  Line 8 of the claim recites, “the at least one second bearing setup”, which also lacks antecedent basis.  Due to these limitations, the claim is unclear because the claim recites of a “first bearing group”, a “second bearing group”, a 
For examination purposes, the Examiner interprets the claim in the following manner:
Claim 1, line 7, change: “to the primary bearing setup”
Claim 1, line 8, change: “to the secondary bearing setup”

Claims 2-12 are also rejected due to their dependency on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

s 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagepalli et al. (US 2012/0134811 A1).
Regarding claim 1, Bagepalli et al. discloses a wind turbine (Fig. 1) comprising a rotor (18) with a rotor shaft (40)  connected to a generator (24, as shown in Fig. 4) and a bearing housing (100), wherein the bearing housing (100) comprises at least a first bearing group (first bearing group labeled “A”, as shown in Fig. 4’ below; can include one or more bearings 56, [0026]) and a second bearing group (“B” as shown in Fig. 4’; can include one or more bearings 56, [0026]) each comprising at least a primary bearing setup (a setup for a first bearing 56 of the one or more bearings 56, [0026]); and a secondary bearing setup (a secondary setup for a second bearing 56 of the one or more bearings 56, [0026]) in which at least one bearing is receivable (as shown in Fig. 4), whereby the rotor shaft (40) is rotatably arranged ([0026]) by the primary bearing setups or the secondary bearing setups (shaft 40 is rotatably arranged by the first and secondary primary setups in each bearing group A and B; as shown in Fig. 4’), wherein each of the first bearing group (A) and second bearing group (B) includes a first circumferential structure corresponding to the at least first bearing setup and a second circumferential structure corresponding to the at least one second bearing setup (as shown in Fig. 3’, there is a first circumferential structure (“c1a”) and a second circumferential structure (“c2a”) corresponding to the first bearing group (“A”) which includes a primary and a secondary bearing setup (i.e., a first setup for first bearing 56 and a second setup for second bearing 56, respectively, of the one or more bearings 56, [0026]; as shown in Fig. 3’, the circumferential structures “c1a”, “c2a” house/enclose bearings 56); for the second bearing group (“B”) there is a first circumferential structure 

    PNG
    media_image1.png
    463
    734
    media_image1.png
    Greyscale

Fig. 4’


    PNG
    media_image2.png
    633
    726
    media_image2.png
    Greyscale

Fig. 3’

Regarding claim 3, Bagepalli et al. discloses wherein the primary bearing setup and the secondary bearing setup of the first bearing group and/or the primary bearing setup and the secondary bearing setup of the second bearing group are axially abutting each other (the first bearing group (“A”) which includes a primary and a secondary bearing setup (i.e., a first setup for first bearing 56 and a second setup for second bearing 56, respectively, of the one or more bearings 56, [0026]; as shown in Fig. 4’ and Fig. 3’ wherein the bearings setups (i.e., primary and secondary) would be axially abutting in order to accommodate the one or more bearings 56 within the pillow block 48; for the second group, the primary and secondary setups will be axially abutting each other in order to accommodate the one or more bearings 56 within the pillow block 50).  
Regarding claim 4, Bagepalli et al. discloses wherein the primary and secondary bearing setups (first bearing group “A” and second bearing group “B”, which each comprises primary and secondary setups) comprise at least one circumferentially arranged notch (n, Fig. 4’’ below, extends circumferentially since the notch is in contact with the outer race of the bearing group 56 for each bearing group “A” and “B”) in which the least one bearing is receivable or received (as shown in Fig. 4’, notch n receives and abuts the bearing 56).  

    PNG
    media_image3.png
    537
    732
    media_image3.png
    Greyscale

Fig. 4’’
Regarding claim 12, Bagepalli et al. discloses a bearing housing (100) for a wind turbine (Fig. 1), according to claim 1 (see claim 1 rejection above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli et al. (US 2012/0134811 A1) in view of Cruden (US 2013/0183162 A1).

Cruden teaches of a wind turbine, which is within the same field of endeavor as the claimed invention.  Specifically, Cruden teaches of a waterproof exterior nacelle connection ([0031]) of a wind turbine in order to provide a moisture barrier between the interior (52) of the nacelle (16) and the external environment.  Such waterproof protection will prevent corrosion and electrical shortages caused by water penetrating through the nacelle, therein prolonging the life of the wind turbine.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bagepalli et al. in view of Cruden by using the waterproof connection taught in Cruden in order to prevent water from entering the nacelle in order to prevent corrosion and electrical shortages caused by water penetrating through the nacelle, therein prolonging the life of the wind turbine.  Therein, in combination, since the inside of the nacelle (Bagepalli et al.) is waterproof, the notch (n, Fig. 4’) is fluidproof (i.e. waterproof).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli et al. (US 2012/0134811 A1) in view of Guerenbourg et al. (US 2012/0099993 A1).
Regarding claim 6, Bagepalli et al. does not specifically disclose wherein the at least one bearing is at least one of fluid bearings and sliding bearings, wherein each at least one bearing comprises at least one exchangeable bearing pad.
Guerenbourg et al. teaches of a wind turbine bearing, which is within the same field of endeavor as the claimed invention.  Specifically, Guerenbourg et al. teaches of a main bearing (15) and an additional bearing ([0049], which are analogous to the 
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bagepalli et al. in view of Guerenbourg et al. by using fluid bearings with bearing pads as taught by Guerenbourg for the bearings (56) disclosed in Bagepalli et al. because fluid bearings are less susceptible to bearing failure than conventional bearings ([0013]).  Further, bearing pads can be easily removed or inserted for maintenance or replacement purposes without having to disassemble the drive train, as opposed to conventional roller bearings ([0013]).  

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli et al. (US 2012/0134811 A1) in view of Bitsch et al. (US 2014/0017047 A1).
Regarding claim 7, Bagepalli et al. does not specifically disclose wherein the bearing housing comprises a service crane support to connect a service crane to the bearing housing.
Bitsch et al. teaches of a crane for a wind turbine, which is within the same field of endeavor as the claimed invention.  Specifically, Bitsch et al. teaches of a crane (9, Fig. 10) wherein the crane has a crane support (s, Fig. 10’ below) and wherein the 

    PNG
    media_image4.png
    506
    707
    media_image4.png
    Greyscale

Fig. 10’
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bagepalli et al. in view of Bitsch et al. by using a crane attached to the bearing housing as taught by Bitsch et al. in order to facilitate the installation and service of components of the wind turbine, which can be heavy and hard to handle ([0003]).  
Regarding claim 8, the combination of Bagepalli et al. and Bitsch et al. further discloses wherein the service crane support (s, Fig. 10’) is connected to the bearing housing ([0118]) between the first bearing group (Bagepalli, 56 positioned in setup 48, as shown in Fig. 4; can include one or more bearings, [0026]) and the second bearing group (56, positioned in setup 50 as shown in Fig. 4; can include one or more bearings, 
Regarding claim 9, the combination of Bagepalli et al. and Bitsch et al. further discloses wherein the bearing housing (100, Bagepalli) comprises a service crane (Bitsch, 9) that is connected to the service crane support (s, Fig. 10’; Bitsch, [0118]).
Regarding claim 10, the combination of Bagepalli et al. and Bitsch et al. further discloses wherein the service crane (Bitsch, 9) is rotatable about a mainly vertical axis that leads through the service crane support (s, Fig. 10’; crane 9 is a swing crane [0117], and therein rotates about an imaginary vertical axis through the support (s, Fig. 10’)).  
Regarding claim 11, the combination of Bagepalli et al. and Bitsch et al. further discloses wherein the service crane (Bitsch, 9) comprises an arm that is at least one of extendable and rotatable about a horizontal axis (arm is winch, wherein the winch can be displacement in the horizontal, longitudinal direction (LD) shown in Fig. 10, [0116]; or the arm is a rotary shaft of the winch, which rotates about a horizontal axis to lower and raise cable 13 shown in Fig. 10).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bagepalli et al. (US 2012/0134811 A1) in view of Sun (CN 103697070, with citations from translation cited in PTO-892).
Regarding claim 16, Bagepalli et al. discloses a wind turbine (Fig. 1) comprising a rotor (18) with a rotor shaft (40)  connected to a generator (24, as shown in Fig. 4) and a bearing housing (100), wherein the bearing housing (100) comprises at least a first 
Bagepalli et al. does not specifically disclose wherein each of the at least a primary bearing setup and secondary bearing setup of each of the first bearing group (A) and second bearing group (B) is configured to rotatably arrange the rotor shaft independently of the other of the at least a primary bearing setup and secondary bearing setup.
Sun teaches of a redundant bearing system for machinery involving generators and other running equipment that is supported by a pair of bearings on each side of the generator shaft (1), which is within the same field of endeavor as the claimed invention.  Specifically, Sun teaches of a shaft (1) wherein the two ends of the shaft are symmetrically provided by redundant rolling bearing mechanisms ([0008], [0025]).  Fig. 1 of Sun teaches of the redundant bearing mechanism shown on one end of the shaft (i.e., first bearing group) that has a bearing (4) and a redundant bearing (12), wherein the primary setup (i.e., the structure enclosing the bearing) for bearing (4) and the secondary setup (i.e., the structure enclosing the bearing) for redundant bearing (12) 
Therein, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bagepalli et al. in view of Sun by using the redundant roller bearing system taught in Sun in the bearing housing structure disclosed in Bagepalli by making the primary and secondary bearing setup in each bearing group independent from one another as taught in Sun because the redundant bearing system allows for the reparation or replacement of malfunctioning bearings without stopping the operation of the machine (Sun, [0002]).  Therein, downtime of the wind turbine will be prevented, allowing for an efficient operation of the wind turbine. (Sun, [0004]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        04/08/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/12/2021 9:43 AM